*AMENDED BLD-303                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 13-2400
                                       ___________

                           IN RE: RONALD G. JOHNSON,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  June 27, 2013
       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                               (Opinion filed: July 19, 2013)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Ronald G. Johnson is a Delaware prisoner and frequent litigant in the United

States District Court for the District of Delaware. He has filed a pro se petition for a writ

of mandamus seeking an order directing “District Court Honorable Leonard P. Stark to

serve all the parties of my writs then to resign from all my Lawsuit Cases, Complaints

and Writs.” His petition further asks this Court to order “another Judge to immediately

address the merits of my Complaints and Responses et al.” Johnson does not cite any

specific case pending before Judge Stark, but the District Court’s electronic case
management system reflects that he has initiated over two dozen suits in the past eight

years, several of which were assigned to Judge Stark, and some of which were pending at

the time Johnson filed his petition. Johnson argues that Judge Stark “has attacked me in

all my Lawsuits,” has “created ways to rule in favor of the Defendants,” and “holds my

Writs and Complaints never serving the Respondents/Defendants in such a long time he

makes the Writs et al. ineffective.” 1 In a recent filing in support of his mandamus

petition, Johnson also alleges that Judge Stark has failed to set appropriate bail and

refused his repeated requests to proceed pro se.

       Mandamus is a drastic remedy available only in extraordinary cases. See In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). In order to obtain a writ

of mandamus, a petitioner must demonstrate that (1) there are no other adequate means of

obtaining the relief sought; (2) his or her right to the writ is “clear and indisputable”; and

(3) “the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558 U.S.

183, 190 (2010). Ordinarily, a District Court has discretion in managing the cases on its

docket. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). A writ of

mandamus may be appropriate when a District Court’s “undue delay is tantamount to a

failure to exercise jurisdiction.” See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996),

superseded on other grounds by 3d Cir. L.A.R. 24.1(c) (1997).


1
  Shortly after Johnson filed his mandamus petition in this Court, he filed the identical
document in the District Court. The District Court construed the document as a civil
rights complaint against Judge Stark, and Judge Gregory Sleet recently dismissed it for
Johnson’s failure to state a claim. See D. Del. Civ. No. 1:13-cv-00988.
                                             2
       As previously noted, Johnson’s petition does not identify which specific case or

cases he believes merit a writ of mandamus, and the District Court’s records show that he

has initiated at least a dozen civil actions assigned to Judge Stark since 2008. Most of

those cases, which involved various habeas petitions, mandamus petitions, and civil

rights complaints, were already closed by the time Johnson filed his mandamus petition

in this Court. Five of his cases before Judge Stark were still pending. However, Johnson

initiated two of those actions just days before filing his mandamus petition and they have

now been pending in the District Court for less than three months. See D. Del. Civ. Nos.

1:13-cv-00817 and 1:13-cv-00861. The remaining three cases have since been dismissed.

Johnson initiated one of those actions just one month before filing his mandamus petition

and it was dismissed on the merits after less than three months. See D. Del. Civ. No.

1:13-cv-00578. The other two actions were dismissed for Johnson’s failure to prosecute,

and were subsequently reopened on Johnson’s motion before ultimately being dismissed

again for the same reason. See D. Del. Civ. Nos. 1:10-cv-00826 and 1:10-cv-01149.

       Our review of Johnson’s District Court cases reveals that the allegations in his

mandamus petition are unfounded. Johnson alleges that Judge Stark has delayed service

of his various petitions and complaints to the defendants, but only two of his cases

pending at the time he filed his mandamus petition had been on the District Court’s

docket for longer than one month. Of the remaining two cases, service on the defendants

took place in one, see D. Del. Civ. No. 1:10-cv-01149, and did not take place in the other

because Johnson failed to comply with repeated orders to provide copies of the complaint
                                             3
required to effectuate service, see D. Del. Civ. No. 1:10-cv-00826. Moreover, those latter

two cases are now closed and therefore the mandamus relief Johnson seeks is impossible.

       With respect to Johnson’s generalized allegation that Judge Stark unfairly favors

the defendants in his cases, the various District Court records do not support that

conclusion. On the contrary, Judge Stark has consistently provided Johnson with

additional time to comply with his orders relating to service. Judge Stark also granted

Johnson’s motions to reopen two of his cases that he had previously abandoned. See D.

Del. Civ. Nos. 1:10-cv-01149 and 1:10-cv-00826. We find that none of Judge Stark’s

orders across Johnson’s dozen cases contain language that could be construed as an

“attack” on Johnson. Therefore, we decline to exercise our mandamus power to compel

Judge Stark’s recusal. See In re Antar, 71 F.3d 97, 101 (3d Cir. 1995), overruled on

other grounds by Smith v. Berg, 247 F.3d 532, 534 (3d Cir. 2001). We also find no

support in the various District Court records for Johnson’s assertion that Judge Stark has

failed to set correct bail and refused his repeated requests to proceed without a lawyer.

       Accordingly, Johnson’s petition for a writ of mandamus is denied. 2




2
  The Clerk construed Johnson’s motion to proceed in forma pauperis to also be a motion
to be relieved of the service requirements set forth in Fed. R. App. P. 21(a)(1). We deny
this motion as unnecessary because Johnson has since submitted a certificate of service
on the District Judge. We note that our determination that it is unnecessary for Johnson
to be relieved of the Fed. R. App. P. 21(a)(1) service requirements applies only to the
present mandamus petition.
                                              4